DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/055,901 (“901 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Aug. 6, 2018 (“901 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 901 Reissue Application is a reissue application of U.S. Patent No. 9,503,679 (“679 Patent”) titled “DISPLAY APPARATUS.”   The application for the 679 Patent was filed on Mar. 2, 2015 and assigned by the Office US patent application number 14/635,334 (“334 Application”) and issued on Nov. 22, 2016 with claims 1-4 (“Originally Patented Claims”).
On Apr. 3, 2020, the Office mailed a non-final office action (“Apr 2020 Non-final Office Action”).  On July 6, 2020, Applicant filed a response (“Jul 2020 Response”) to the Apr 2020 Non-Final Office Action.  On July 8, 2020, Applicant filed an IDS.  The IDS has been considered by the Examiner.
On Mar. 22, 2021, the Office mailed a final office action (“Mar 2021 Final Office Action”).  On May 24, 2021, Applicant filed a response (“May 2021 Response”) to the Mar 2021 Final Office Action. 
On June 15, 2021, Applicant filed an RCE.  
On July 14, 2021, the Office mailed a non-final office action (“Jul 2021 Non-final Office Action”).  On Oct. 14, 2021, Applicant filed a response (“Oct 2021 Response”) to the Jul 2021 Non-final Office Action.

II. OTHER PROCEEDINGS
This section is the same as that in Apr 2020 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 679 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 679 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction

III. PRIORITY CLAIMS
This section is the same as that in Apr 2020 Non-final Office Action.
Based upon a review of the instant reissue application and 679 Patent, the Examiner finds that the instant reissue application is a reissue of the 679 Patent filed as 14/635,334 which is a  continuation of application No. 13/730,512, filed on Dec. 28, 2012, now Pat. No. 8,994,773.
The instant reissue application claims foreign priority to following Korean applications:
KR  10-2011-0147195  	December 30, 2011 
KR  10-2011-0147260 	December 30, 2011 
KR  10-2011-0147531  	December 30, 2011 
KR  10-2011-0147854  	December 30, 2011 
KR  10-2011-0147856  	December 30, 2011 
KR  10-2011-0147923  	December 30, 2011 
KR  10-2011-0147924 	December 30, 2011 
KR  10-2011-0147996 	December 31, 2011 
KR  10-2012-0137384  	November 29, 2012 

Copies of the priority documents were in the file of 14/635,334 Application.  However no English translation of the priority documents were provided by the Applicant.


IV. OCT 2021 RESPONSE 
The Oct 2021 Response contained, among other things, “REMARKS” (“Oct 2021 Remarks”), “AMENDMENTS TO THE SPECIFICATION” (“Oct 2021 Specification Amendment”) and “AMENDMENTS TO THE CLAIMS” (“Oct 2021 Claim Amendment”).  The Oct 2021 Claim Amendment amended independent claims 1, 5, and 8 and added new claims 15-17.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1, 3-5, 7-8, and 10 are currently pending (“Pending Claims”).
Claims 1, 3-5, 7-8, and 10 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 1, 3-5, 7-8, and 10 are rejected.

VI. CLAIM INTERPRETATION
This section is the same as that in Mar 2021 Final Office Action.
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Microphone:  “An electroacoustic transducer that responds to sound waves and delivers essentially equivalent electric waves.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the limitations in the Pending Claims do not invoke 112 6th paragraph.

VII. CLAIM REJECTIONS - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, and 10  rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5 and 8 recite “a middle cover to surround a rim of display panel to support the display panel.”  It is not clear the meaning of “middle.”  Does it mean “the middle cover” is a cover between two covers or does it mean it is a cover that covers a middle panel of a display panel?  For applying art purposes, the Examiner will interpret it as a cover that covers a middle panel of a display panel.

VIII. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A. 	Claims 1, 3-4, 5, 7-8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US Patent Pub 2011/0261283, “Kim”) in view of Shiau (US Patent Pub 20120069241) further in view of Kim (US Patent Pub 2002/0080566, “Kim-566”).

    PNG
    media_image1.png
    632
    520
    media_image1.png
    Greyscale

-Fig. 13 of Kim.

    PNG
    media_image2.png
    374
    585
    media_image2.png
    Greyscale

-Fig. 12 of Kim.
Regarding Claim 1,  Kim teaches a display apparatus comprising: 
a display panel including an inactive area on which an image is not displayed (Fig. 12, the area marked by BM or the shaded area is such an inactive area; Fig. 14); 
a middle cover to surround a rim of the display panel to support the display panel (Figs. 12-13, the cover marked by 704b is such a cover; Figs. 14-15, the cover marked by 204b). 
a rear case behind the display panel to form a rear exterior of the display panel (Figs. 12-13, 600 shown in Fig. 13; 100 shown in Fig. 15);
a film placed at a front surface of the display panel, the film including a matrix portion obtained by blackening an area corresponding to the inactive area to hide the inactive area; (Figs. 12-13, the file 324 together with the shaded area marked by “BM”) and 
a camera module configured to capture an image (Fig. 12, the camera is shown as 400 in Fig. 12, paras [0114], “Referring to FIGS. 12 and 13, the display apparatus 10 according to the sixth embodiment includes a set cover 600, a guide frame 700, a display unit 300, and a camera 400.”  1400 in Fig. 14),
wherein the inactive area is provided with at least one component receiving portion that forms a space in which the camera module is installed in a rear of the film (Figs.12-13 and associated descriptions; Figs. 14-15 and associated descriptions),
wherein the film further includes a through-hole formed at the inactive area to transmit sound to the camera module (Figs. 12-13 and associated descriptions and the film 324 has a through hole; Figs. 14-15).
However, Kim does not expressly teach both “the camera module and the microphone module are installed in a rear of the film” and 
the at least one component receiving portion is formed as a recess formed at a rim of the display panel to accommodate the camera module, the recess extending from an edge of the display panel into the rim of the display panel.

1. recess location 
Also in the same field of endeavor of display apparatus having an image capture apparatus (Abstract),  Shiau discloses:


    PNG
    media_image3.png
    513
    672
    media_image3.png
    Greyscale

-Fig. 2B of Shiau.

(9) With reference to FIG. 2A, the display of this embodiment includes a display panel 300 and an image capture apparatus 400. The display panel 300 includes a first substrate 302a, a second substrate 302b, a sealant 304, and a display medium (not shown).

(10) In this embodiment, the first substrate 302a is an active device array substrate, for instance. Specifically, the first substrate 302a is, for instance, a thin film transistor (TFT) array substrate on which a plurality of scan lines (not shown), a plurality of data lines (not shown), a plurality of TFTs, and a plurality of pixel units are formed. The scan lines and the data lines are intersected. The TFTs are electrically connected to the corresponding scan lines and the corresponding data lines. The pixel units are electrically connected to the corresponding TFTs. However, the invention is not limited thereto. The first substrate 302a of this embodiment can also refer to other types of array substrates, e.g., a color filter on array (COA) substrate, an array on color filter (AOC) substrate, and so on.

(11) The second substrate 302b of this embodiment is disposed above the first substrate 302a, and the second substrate 302b is a color filter array substrate, for instance. Particularly, a black matrix, a plurality of color filter films (not shown) in different colors, and a common electrode are disposed on the color filter array substrate. However, the invention is not limited thereto. The second substrate 302b can also be an array substrate that does not have the black matrix and the color filter films. In most cases, when the first substrate 302a is the COA substrate or the AOC substrate, the second substrate 302b can be the array substrate having no color filter film; when the first substrate 302a is a normal TFT array substrate, the second substrate 302b can be the array substrate having the color filter films and/or the black matrix.

(12) In this embodiment, the display panel 300 has a display region 300a that actually displays images and a peripheral region 300b located outside the display region 300a. The sealant 304 is disposed between the first substrate 302a and the second substrate 302b and located in the peripheral region 300b. Besides, the sealant 304 is used to bond the first substrate 302a to the second substrate 302b, and thereby a cell gap between the first substrate 302a and the second substrate 302b remains unchanged. For instance, the sealant 304 can be a thermal-curable sealing material, a photo-curable sealing material, a hybrid sealing material, or any other appropriate sealing material.

(13) The display medium (not shown) is located between the first substrate 302a and the second substrate 302b and surrounded by the sealant 304. In this embodiment, the display medium serves as a photo valve and can be liquid crystal (e.g., nematic liquid crystal, cholesteric liquid crystal, or smectic liquid crystal), an organic electroluminescent device layer, an electrophoretic display medium, or any other appropriate display medium.

(14) The display panel 300 of this embodiment has a through hole 308 located in the peripheral region 300b, and the through hole 308 extends from an edge of the display panel 300 to the display region 300a. In order not to affect normal operation of the display panel 300, the through hole 308 is often formed between any two adjacent fan-out wirings 310, as shown in FIG. 3, for instance. According to this embodiment, the through hole 308 is on both the first substrate 302a and the second substrate 302b, and an area occupied by the through hole 308 on the first substrate 302a is greater than an area occupied by the through hole 308 on the second substrate 302b, as indicated in FIG. 2B, FIG. 4A, and FIG. 4B. In other words, the through hole 308 is open-ended shape, and the edge of the through hole 308 is individually linked together the edge of the first substrate 302a and the edge of the second substrate 302b. However, the invention is not limited thereto. According to other embodiments, the minimum distance G from a sidewall of the through hole 308 to an edge of the display panel 300 can be greater than 0, as shown in FIG. 4C to FIG. 4J. That is to say, the through hole 308 is a close-ended through hole that has a circular shape, an elliptical shape, or a polygonal shape. The area occupied by the through hole 308 on the first substrate 302a and the area occupied by the through hole 308 on the second substrate 302b can be the same (as shown in FIG. 4E to FIG. 4J) or different (as shown in FIG. 4C and FIG. 4D).

	-col. 3, lines 12-col. 4, line 22 of Shiau, emphasis added.

	In other words, Shiau discloses the limitation:

the at least one component receiving portion is formed as a recess formed at a rim of the display panel to accommodate the camera module, the recess extending from an edge of the display panel into the rim of the display panel.

In addition, Shiau further discloses:
However, the increasing demand for the look of the display panel 100 results in the reduced width D of the peripheral region 100b of the display panel 100, and thus it is more difficult to place the image capture apparatus 200 in the peripheral region 100b of the display panel 100. Hence, how to place the existing image capture apparatus 200 in the peripheral region 100b with the reduced width D in order to form the display panel 100 having slim borders and the image capture apparatus 200 becomes an important issue to be resolved immediately.

-col. 1, lines 39-48 of Shiau.
TSM-It is desirable to place a camera in a display panel having slim borders or having a reduced width of the peripheral region while preserving or improving the look of the display panel (col. 1, lines 39-48 of Shiau).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the `679 Patent, to install the camera in a recess that extending from an edge of the display panel into the rim of the display panel.
KSR-The combination of Shiau with Kim is also supported by KSR Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way because using the technique of Shiau of having a recess extending from an edge of the display panel into the rim of the display panel will improve the display device of Kim in the same way so that the look of the display with slim border is preserved or improved.  

2.  camera replaced by microphone camera
In the same area of endeavor of display apparatus (Abstract of Kim), Kim-566 teaches “although the external signal input unit has been described with an example of a microphone receiving the audio signal from the outside, a microphone camera can be used as the external signal input unit.”(Fig. 1, para [0041]).
TSM-It is desirable to “accommodate various type of external signal input units” (para [0005] of Kim-566) and it is desirable to have a simpler structure of the assembly of external signal input units (para [0005] of Kim-566). Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to install both a camera and microphone or a microphone camera in the display panel so that both image and voice signal can be captured in the display apparatus of Kim.
KSR-Further, the combination of Kim and Kim-566 is also supported by KSA rationale (A) Combining prior art elements according to known methods to yield predictable results because combining the microphone into the display panel of Kim as it is done in Kim-566 will yield predictable results and (B) Simple substitution of one known element for another to obtain predictable results because substituting the camera of Kim by the microphone camera of Kim-566 will obtain predictable results.

Claims 5 and 8 are broaden versions of claim 1. The film of Kim can also read on the “cover” recited in claims 5 and 8.  Therefore Kim, Shiau and Kim-566 teach or suggest claims 5 and 8 as explained above for claim 1.

Regarding Claim 3, Kim, Shiau and Kim-566 teach the apparatus according to claim 1, further comprising: wherein the microphone module is installed in the space with the camera module (Kim-566: Figs. 1 and 4-5, para [0041]).

Regarding Claims 4, 7, and 10,  Kim, Shiau and Kim-566 teach the apparatus according to claims, 3, 5, and 8, wherein the film further includes a transparent portion to transmit light to the camera module (Kim, Fig. 12 and Fig. 14).   

IX. RESPONSE TO ARGUMENTS
A.	Pending claims
	Applicant indicated “claims 15-17 are added….”  However the Oct 2021 Claim Amendment does not include new claims 15-17.  

B. 	35 USC 103 over Mathew and Kim
Claim 1 recites, among other things, 
the at least one component receiving portion is formed as a recess formed at a rim of the display panel to accommodate the camera module, the recess extending from an edge of the display panel into the rim of the display panel.

Claim 5 recites, among other things 
a display panel having a recess area formed at a rim of the display panel in which an image is not displayed,  the recess extending from an edge of the display panel into the rim of the display panel.


Claim 8 recites, among other things 
a display panel having a recess formed at a rim of the display panel, the recess extending from an edge of the display panel into the rim of the display panel.


Applicant argues:

Mathew nor Kim ‘566, taken alone or in combination, discloses or suggests a “recess” in the display panel of any kind, much less “the recess extending from an edge of the display panel into the rim of the display panel,” as claimed.
…

Kim '566 is also deficient and does not suggest a recess in the display panel extending from an edge of the display panel. At most, Kim discloses a compartment 20, but this compartment 20 is formed on the front cover 11 rather than the LCD panel 3. 

…

Contrary to the Office Action's allegation, Kim does not in fact suggest "the recess 'formed at a rim of the display panel."' Instead, Kim discloses the recess formed on a front cover 11 (paragraph [0031]: "on a front plate 12A and a top plate 12B of front cover 11 are provided with a compartment 20"). Kim never suggests that the display panel 3 includes a recess or that the display panel 3 extends to underneath the peripheral portions of the cover 11 in which the recess 20 is formed.

-Oct 2021 Remarks, pp. 8-9.

	The Examiner brings in new references by Kim and Shiau for a new ground of rejection under 35 USC 103 because the limitation of “a middle cover to surround a rim of the display panel to support the display panel” and therefore arguments are moot because of the new ground of rejection.

X. CONCLUSION
A.	Action is Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 679 Patent, or in the prior art.